      Case: 1:18-cr-00323-CAB Doc #: 34 Filed: 06/03/19 1 of 2. PageID #: 197




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                    :      CASE NO. 1:18CR323
                                             :
                 Plaintiff,                  :
                                             :      JUDGE CHRISTOPHER A. BOYKO
       vs.                                   :
                                             :
                                             :      DEFENDANT’S UNOPPOSED
                                             :      MOTION TO CONTINUE
MIQUEL JONES                                 :      SENTENCING HEAERING
                                             :
                 Defendant.                  :
                                             :


      The Defendant, Miquel Jones through counsel, respectfully moves this Honorable Court for

an Order continuing the sentencing hearing scheduled for June 6, 2019 to Friday, June 14, 2019.

Counsel has spoken with Assistant United States Attorney Brian Deckert and he has no objection

to the motion.

      The reason for this request is that counsel has been scheduled to appear in case no.

1:18CR721 at 2:00 p.m. on June 6, 2019 before Magistrate Judge William H. Baughman

conflicting with Mr. Jones’ sentencing hearing. Neither the schedule of Judge Boyko nor that of

United States Attorney Brian Deckert could accommodate an alternate time on June 6, 2019 for

the sentencing hearing to go forward, prompting counsel to request a continuance of the sentencing

hearing.

      Wherefore, based on the foregoing, Miquel Jones respectfully request an Order from this

Court continuing the sentencing hearing to Friday, June 14, 2109
      Case: 1:18-cr-00323-CAB Doc #: 34 Filed: 06/03/19 2 of 2. PageID #: 198




                                               Respectfully submitted,

                                               STEPHEN C. NEWMAN
                                               Federal Public Defender
                                               Ohio Bar: 0051928

                                               /s/ Carlos Warner
                                               CARLOS WARNER
                                               Assistant Federal Public Defender
                                               Ohio Bar: 0068736
                                               Akron Centre Plaza
                                               50 S. Main St., Suite 700
                                               Akron, OH 44308
                                               Phone: (330) 375-5739 Fax: (330) 375-5738
                                               E-Mail: carlos_warner@fd.org




                                       CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019 a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by regular

U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/ Carlos Warner
                                               CARLOS WARNER
                                               Assistant Federal Public Defender
                                               Ohio Bar: 0068736
